Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-19 are pending in the present application with claim 1 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3, 4, 7, 8, 12, and 14-19 are objected to because of the following informalities:  
		In claim 3, line 4, it appears “via internet” should be changed to --via the Internet
--.
		In claim 4, line 4, it appears “via internet” should be changed to --via the Internet
--
		In claim 7, line 4, it appears “first interface of user” should be changed to --first user interface--.
		In claim 14, line 4, it appears that “future” should be changed to --in the future--.
		In the preamble of claims 3, 4, 7, 8, 12, and 14-19, “such as that” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1:
In lines 1-2, “the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --monitoring, processing, analyzing, and storing physiological signals for recognition of emotions--.  This recommendation applies to all of the dependent claims as well.
In lines 4-5, it appears that “which monitor at least one user of a plurality of users, physiological signals (bio-signals)” should be changed to --which monitor physiological signals (bio-signals) of at least one user of a plurality of users--.
In line 5, “the emotional state” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --an emotional state--.

In lines 10-11, “the information” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --information--.
In line 16, “the analysis” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --analysis--.
In line 18, “the result” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a result--.
In lines 18-19, “said processing the condition” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --processing a condition--.
In line 21, it is not understood what is meant by “by means of it to inform the emotional state of said user.”  The Examiner will assume this limitation means that the transmitter of emotions receives the emotional state of the user.
In line 23, it is unclear whether or not “a mobile device” is the same as “a mobile device in line 7.  For purposes of examination, the Examiner will assume they are different.  
In line 24, “the information of the emotional state” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --information of the emotional state--.
In line 25, “this user interface” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --the second user interface--.
In line 27, “the corresponding action” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a corresponding action--.
In line 29, it appears that “emotion becomes” should be changed to --emotional state to become--.


Claim 2:
Regarding line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume at least one of the items after “such as” is required by the claim.

Claim 6:
In line 3, “the data” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --the bio-signals--.

Claim 7:
In line 4, “the bio-sensors” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --the at least one sensor--.
In line 4, “the...link” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a link--.
In lines 5-6, the phrase “being able to increase or reduce the number of bio-signals used to increase or decrease the number of sensors” appears backwards and that it should read --being able to increase or reduce the number sensors used to increase or decrease the number of bio-signals--, and the Examiner will assume this is so for purposes of examination.

Claim 8:
In line 3, it is unclear whether “the mobile device” refers to the mobile device associated with the “first user interface” in claim 1 or the mobile device associated with the “second user interface” in claim 1.  The Examiner will assume “the mobile device” in claim 8 is referring to the mobile device associated with the “first user interface” in claim 1.
Regarding line 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume the item after “for example” is required by the claim.

Claim 9:
In line 4, “the signal bio-transmitter” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --the bio-transmitter--.
In lines 6-7, “the data” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --the bio-signals--.

Claim 10:
In line 3, “the bio-signal receiver” lacks antecedent basis.  It is recommended that Applicant amends claim 10 to depend from claim 9.
In lines 4-5, it appears that “bio-signal is received, it is” should be changed to --bio-signals are received, they are--.
Regarding line 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 

Claim 11:
In line 3, “the bio signal cleaner” lacks antecedent basis.  It is recommended that Applicant amends claim 11 to depend from claim 10.
In line 4, “the synchronization module of data” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a synchronization module of data --.

Claim 12:
In line 3, “the standardized bio signals” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --standardized bio signals--.
In lines 4-5, “the information of the processed data” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --information of the processed bio-signals--.
In line 5, “the system database” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a system database--.

Claim 13:
In line 3, “the information analysis module” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --an information analysis module--.
In line 4, “the data storage” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a data storage--.

	
	Claim 14:
Regarding line 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume the item after “for example” is required by the claim.

Claim 15:
In line 3, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume at least one of the items after “can be” is required by the claim.
In line 6, “the data” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --the bio-signals--.
In line 7, it appears that “find tired” should be changed to --feeling tired--.
In lines 9-10, it is not understood what is meant by “make the transmission of means emergency services.”

Claim 16:
In lines 3-4, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume the item after “can be” is required by the claim.


Claim 17:
In line 3, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume the item after “can be” is required by the claim.
In line 4, the phrase "may be, for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume at least one of the items after “may be, for example” is required by the claim.

Claim 18:
In line 3, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner will assume at least one of the items after “can be” is required by the claim.
In line 4, “ATM (ATM)” should be changed to --automated teller machine (ATM)--.
In line 4, the term “relevant” is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 5, “the cashier” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a cashier--.


Claim 19:
In line 3, “the device or object that can alter its behavior” lacks antecedent basis.  It is recommended that Applicant revises this limitation to read --a device or object that can alter its behavior--.
In line 3, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Examiner will assume at least one of the items after “can be” is required by the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”):
a system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions (Figure 1 and Abstract illustrate/describe a system for monitoring/processing/analyzing/storing of physiological signals for recognizing emotions), the system comprising:
at least one sensor, of a plurality of sensors, which monitor at least one user of a plurality of users, physiological signals (bio-signals) to determine the emotional state of said user ([0023] discusses one or multiple bio sensors to collected bio-signals which are for determining the emotional state of the user per [0026]); 
a first user interface, within a mobile device, which is responsible for receiving the bio-signals taken by said users from the at least one sensor of the plurality of sensors ([0024]-[0025] discuss a portable electronic telecommunication device (“mobile device”) that acquires/receives the bio-signals which would be received via some “first user interface”);
a bio transmitter that receives the bio signals of the first user interface with the information of the bio signals of the at least one user of the plurality of users, the bio transmitter performs a processing of the bio-signals to subsequently transmit said bio signals ([0024]-[0025] discusses how the portable electronic telecommunication device includes a bio transmitter that compresses/processes and transmits the signals); 
an online processing system that is located on a server (online processing system 20 in Figure 1 and [0026]-[0027] is located on a server per [0093]) and that receives the bio signals from the bio transmitter ([0024]), the online processing system is responsible for carrying out the analysis of the information contained in the bio signals (the online processing system analyzes data of the bio-signals per [0026]) and in based on said information, the emotional state of the at least one user of the plurality of users who are monitored in real time is determined (the bio-signal data is analyzed to estimate the user’s emotions per [0026] in real-time per [0087]-[0088]), so that based on the result obtained from said processing the condition of said at least one user is determined (the user’s condition would be defined by his or her emotional state; for instance, if the emotional state was joy and calmness, then the user’s condition would be “healthy”); 
a transmitter of emotions (emotion transmitter 30 in Figure 1), which is responsible for receiving the result obtained from the online processing system, by means of it to inform the emotional state of said user ([0037] notes how the emotions and forecast from the online processing system 20 are provided to the emotion transmitter 30); 
a second user interface, which is located inside a mobile device, and which receives the information of the emotional state of the at least one user, by means of the transmitter of emotions, so that through this user interface said emotional state is communicated in real time to at least one device, an object, an application or another system, in order to perform the corresponding action in said device, object, application or system depending on the emotional state of said user, allowing the device, object or user receiving the emotion becomes aware of the emotional state of the user, allowing the object, device or user to react according to these emotions ([0082] discusses how the emotion transmitter 30 can include an application running on a portable electronic telecommunication device, whereby the emotional states are communicated to a vehicle ([0083]), a video game [0084], etc. (device or object) for performing a corresponding action based on the emotional state); accordingly, the portable electronic telecommunication device would have some “second user interface” that receives the emotional states from the emotion transmitter and transmits the emotional states to .

Regarding claim 2, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the plurality of sensors monitor physiological signals such as neuronal activity, electro-dermal activity, heart rate, blood pressure, temperature ([0024] discusses heart rate, blood pressure, temperature, brain activity, and electro dermal activity).

Regarding claim 3, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the bio-transmitter communicates with the online processing system wirelessly via internet ([0025] and claim 2 note how the bio transmitter communicates with the online processing system via the Internet in a wireless manner).

Regarding claim 4, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the bio-transmitter communicates with the online processing system in a wired manner by means of Internet ([0025] and claim 2 note how the bio transmitter communicates with the online processing system via the Internet in a wired manner).

wherein the bio-transmitter performs an encryption of the bio signals before transmitting said information ([0093] notes how the bio transmitter encrypts the bio signal before sending the signal to the online processing system).

Regarding claim 6, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the bio-transmitter compresses the data before being transmitted to the online processing system ([0025] notes how the bio transmitter compresses the bio-signals and sends the signals to the online processing system).

Regarding claim 7, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the communication between the bio-transmitter and the bio-sensors is carried out by means of the first interface of user and link is wireless, being able to increase or reduce the number of bio-signals used to increase or decrease the number of sensors ([0074] discusses how the connection between the bio transmitter and the sensors is wireless whereby the user can increase or reduce the number of bio-signals used depending on preferences/availability; because the bio transmitter and first user interface are embodied in the mobile device as discussed in relation to claim 1, then the communication is via the first user interface; increasing or reducing the number of signals would occur via increasing or decreasing the number of sensors used to acquire such signals).
wherein the online processing system has a bio-signal receiver that is responsible for receiving the signals which are sent by the signal bio-transmitter (receiver 40 in Figure 1 and [0043]), so that once received, they are sent to a signal cleaner and producer of information (signal cleaner and data producer 50 in Figure 1 and [0049]), which is responsible for collecting the data (via data collector 51 in Figure 1 and [0048]-[0050]), to perform a verification of the data (via bio signal verification 52 in Figure 1 and [0051]) and normalize the signals (via bio signal normalization 53 in Figure 1 and [0052]), to send the data to a data storage, and thus keep the information available ([0052] and [0058] note how the data is sent to a data warehouse 60 whereby the data would thus be “available”), then the information is sent to an information analysis module, where the emotional state of the user is determined for a particular situation or circumstance and produces a prediction for the user or particular circumstance (Figure 1 and [0065] illustrate/discuss how the information is sent to data analyzers 70 (“information analysis module”) to estimate the user’s emotional state (which would be for some “particular situation or circumstance”) and produce a forecast (“prediction”) based on the emotional state; for instance, [0083]-[0086] discuss various particular situations/circumstances in which the emotion state is determined and a forecast/prediction is produced).

Regarding claim 10, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the bio-signal receiver has a signal receiving module which is responsible for receiving the bio-signals from the bio-transmitter (receptor 41 in Figure 1 and [0044])), and once the bio- signal is received, it is classified according to its origin, such as heart rate, neuronal activity, blood pressure, and other physiological signals ([0044] discusses how the receptor 41 classifies the signals according to their origin such as heart rate, blood pressure, etc.), to be sent later to a data synchronization module ([0047] discusses how data synchronization module 42 receives the bio signals from the receptor 41), where the data of the bio-signals are synchronized in a homogeneous time scale, reflecting a unique and constant change over time for each user ([0047] discusses how the signals are organized from different time scales to a (single/homogeneous) time scale reflecting a single, constant change over time for unique users).

Regarding claim 11, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the bio signal cleaner has a bio signal collector that receives the signals from the synchronization module of data to organize again the bio signals but now in the same timeline (bio signal collector 51 in Figure 1 and [0050] receives the signals from the data sync module and organizes the signals on the same timeline), a module of verification of bio signals that is in charge of verifying the bio signals that it receives from the collector module of bio signals where it is verified that the received information is significant and enough to be normalized (bio signals verification sub process 52 in Figure 1 and [0051] verifies that the signals contain meaningful/sufficient information before being sent to bio signals normalization sub process 53; accordingly, the verification would be that the received information is “enough to be normalized”), a standardization module, where the bio signals of the verification module are received to organize the data in information packets where the bio signals that are being processed are associated to a Unique User Identifier (UUI) (the bio signals normalization sub process 53 in Figure 1 and [0052] organizes the bio-signals into information packets, where the bio-signals being processed are associated to a unique user identifier (UUI) per [0051]).

Regarding claim 12, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the data storage receives the standardized bio signals and their UUI identifiers, which allows to classify and organize the information of the processed data and thus store them in the system database ([0059] discusses how the data storage receives the bio signals and associated UUIs and processes the signals to process/classify/store the signals in data warehouse 62).

Regarding claim 13, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the information analysis module associates the data of the bio signals as they were received from the data storage, and the UUI to estimate the current emotional state and to produce a prognosis based on said emotional state, also considering past emotions, which are taken from the storage of data, and which are associated with a particular user (Figure 1 and [0065]-[0068] illustrate/discuss how the data analyzers 70 (“information analysis module”) associates the bio signals from the data warehouse and their associated UUIs to estimate current emotional state and produce a forecast/prognosis based on 

Regarding claim 15, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the device or object can be a car, cargo truck or any other vehicle that is driven ([0083] notes how the object can be a vehicle), the driver being the user that is being monitored and to which the current emotional state of the driver can be determined as well as an emotional prediction of the driver ([0083] discusses how the driver’s emotions are monitored and predicted per [0082]), in such a way that the second user interface sends the data to the vehicle (as discussed above in relation to claim 1, the “second user interface” receives the emotional states from the emotion transmitter and transmits the emotional states to the device/object/vehicle), to know if the driver is find tired, stressed or in any condition that puts the operation of the vehicle at risk ([0083] discusses how the emotions indicate if the driver is at risk), so in this case, the vehicle is aware that the operator is not in driving condition, so that the vehicle adapts the driving conditions and / or make the transmission of means emergency services that are based on the emotional state of the driver ([0083] notes how the vehicle changes the speed of the care based on the emotions), as well as send messages to the driver to communicate the risk in which he is driving in that state ([0083] discusses how a text message is sent to the driver regarding dangerous emotions).

Regarding claim 17, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in wherein the device or object can be a toy that can respond according to the emotional state of the user, where such response may be, for example, moving hands, pronouncing words, changing colors, or other tactile movements or emotional effects that the toy might have depending on the emotional state of the user ([0085] discusses how the object can be a stuffed animal (toy) that can respond via hand movements/changing colors based on the user’s emotional state).

Regarding claim 18, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the device or object can be an ATM (ATM) or cash machines, wherein the ATM can request the user to show a unique, relevant and true emotional state for that user and which can only be provided to the cashier through the application that communicates emotional states ([0086] notes how the object can be an ATM machine that asks the user to show a particular (“unique, relevant and true”) emotional state via the application communicating the emotional states.

Regarding claim 19, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the device or object that can alter its behavior can be a household appliance, computers, home automation devices, and any other object or device that can access the Internet ([0085] notes that the device/object can be appliances, computers, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”) in view of U.S. Patent App. Pub. No. 2018/0174430 to Sieja et al. (“Sieja”):
Regarding claim 8, Rebolledo-Mendez discloses the system for monitoring, processing, analysis and storage of physiological signals for the recognition of emotions such as that of claim 1, but appears to be silent regarding the mobile device being an intelligent cellular telephone.
Nevertheless, Sieja teaches ([0013]) that it was known in the healthcare informatics art for a biometric sensor to send biometric sensor data to a mobile device in the form of a smartphone (an “intelligent cellular phone”) that in turn conveys the biometric sensor data to a server subsystem.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the mobile device of the Rebolledo-Mendez to have bene in the form of an intelligent cellular phone as taught by Sieja because doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (“obvious to try”) and simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”) in view of U.S. Patent App. Pub. No. 2017/0367634 to Wouhaybi et al. (“Wouhaybi”):
Regarding claim 14, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in claim 1, further including wherein the transmitter of emotions, which receives the emotional state in real time, as well as a prediction of emotions future ([0037] notes how the emotions and forecast from the online processing system 20 are provided to the emotion transmitter 30), which is inside a mobile device ([0082] discusses how the emotion transmitter 30 can include an application running on a portable electronic telecommunication device) ...
However, Rebolledo-Mendez appears to be silent regarding the mobile device being a smartphone.
Nevertheless, Wouhaybi teaches ([0011] and [0017]) that it was known in the healthcare informatics art for mobile devices in the form of smartphones to communicate emotional data to computer servers that server to aggregate to share the emotional data with other locations over a network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for mobile device of Rebolledo-Mendez inside which the transmitter of emotions is located to be a smartphone as taught by Wouhaybi because doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (“obvious to try”) and simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011640 to Rebolledo-Mendez (“Rebolledo-Mendez”) in view of NPL “Xbox controller modded with biometric sensors by Stanford team” to Hillier (“Hillier”):
Regarding claim 16, Rebolledo-Mendez discloses the system for the monitoring, processing, analysis and storage of physiological signals for the recognition of emotions as in wherein the device or object can be a video game ([0084] notes that the object can be a video game), ... , in such a way that the video game responds to the emotions in which the user finds himself ([0084] discusses how the game can adjust based on the user’s emotions).
However, Rebolledo-Mendez appears to be silent regarding where the sensors can be embedded in the control of the video game
Nevertheless, Hillier teaches that it was known in the video game art for a video game controller to include multiple biometric sensors (which would be at least partially embedded therein) to advantageously manipulate game play based on the sensors biometric data as well as to facilitate collection of such biometric data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have embedded the sensors in the control of the video game in the system of Rebolledo-Mendez as taught by Hillier to advantageously manipulate game play based on the sensors biometric data as well as to facilitate collection of such biometric data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached PTO-892 disclose various systems for measuring a user’s emotional states and controlling various types of objects and computing system based on such measured emotional states.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686